  8:18-cv-00064-JFB-CRZ Doc # 81 Filed: 09/23/20 Page 1 of 1 - Page ID # 1013




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

DANIEL LEMBERGER,

                    Plaintiff,                              8:18CV64

       vs.
                                                             ORDER
UNION    PACIFIC                 RAILROAD
COMPANY,

                    Defendant.




      IT IS ORDERED that the motion to withdraw filed by Shawn M. Sassaman
on behalf of Luke T. Pepper, as counsel of record for Plaintiff, (Filing No. 80), is
granted. Luke T. Pepper shall no longer receive electronic notice in this case.



      Dated this 23rd day of September, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
